Citation Nr: 1602453	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  15-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  Hearing loss and tinnitus were not shown in service or for many years after separation from service.

2.  Medical opinion of record states the Veteran's current bilateral hearing loss and tinnitus disabilities are not related to service.


CONCLUSIONS OF LAW

1.  The requirements to establish service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The requirements to establish service connection for tinnitus have not been    met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, the RO sent the Veteran compliant VCAA notice in July 2012, and the Veteran had ample opportunity to respond   prior to the rating decision on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs) and post-service treatment reports.  The Veteran was afforded a VA audiological evaluation, and the audiologist provided a medical opinion in regard to whether the claimed bilateral hearing loss and tinnitus disabilities are related to service.  The Veteran notified the RO in August 2012 that he has no additional evidence to provide and wishes the claim to be adjudicated based on the evidence of record.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served continuously on active duty for 90 days or more during       a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss (SNHL) or tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she  may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, 5 Vet. App. 155, 160.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service treatment records (STRs) are silent in regard to any observed or reported hearing loss or tinnitus during service.  There is also no indication of ear disease or traumatic injury to the head or ears that could be associated with later development of hearing loss or tinnitus.  The Veteran had a pre-induction examination in May 1953, an induction re-examination in January 1954 and a separation examination   in December 1955; during each of these examinations his hearing was recorded     as being 15/15 (normal) under the "whispered voice" test.  Also, in each of these examinations his hearing profile was H-1, the highest level of fitness.

(The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991), for an explanation of the military medical profile system.)

The Veteran was discharged from service in December 1955.

The record reflects the Veteran presented to the VA medical facility for the first time in December 2001.  In January 2002 he complained of hearing loss since service but not connected with service, and he was referred to the audiology clinic for follow-up.

The Veteran was treated at the VA audiology clinic in January 2002, where he was found to have mild-to-profound SNHL at frequencies above 500 Hertz.  He was duly fitted for hearing aids.

In July 2011 the Veteran presented to the VA audiology clinic complaining of progressively decreased hearing, with no benefit from his current hearing aids.  He underwent new audiometric testing and was fitted for new hearing aids.  

The Veteran had a VA audiological compensation and pension (C&P) examination   in August 2012 in support of his present claim for service connection.  The examiner, an audiologist, reviewed the claims file and noted that the "whispered voice" tests cited by STRs are not frequency-specific, but she stated that these tests suggest        the Veteran's hearing was within normal limits during service for speech and communication purposes.  The Veteran complained of current hearing loss causing difficulty understanding conversational speech, especially in the presence of background nose, and also complained of difficulty following instructions.  He reported intermittent tinnitus but could not specify the date or circumstances of    onset of tinnitus symptoms.

The Veteran's audiometric testing during the August 2012 C&P evaluation showed bilateral SNHL to a degree considered to constitute a disability under the criteria of  38 C.F.R. § 3.385.  The audiologist stated an opinion that it is not likely the Veteran's claimed hearing loss and tinnitus are related to service.  As rationale, the audiologist stated there is no indication of hearing loss complaint until 2002, which is 47 years after separation from service.  Further, the Veteran reported 35 years of noise exposure after separation from service.  The Veteran was currently 78 years old, and his present hearing loss and tinnitus could be the result of the natural aging process, post-service noise exposure or a combination of these factors.   The examiner concluded the Veteran's actual bilateral hearing loss and tinnitus are not caused by or a result of noise exposure during service.

The evidence of record shows the Veteran to have current diagnosed bilateral hearing loss and tinnitus.  Accordingly, the first element of service connection - medical evidence of a current disability - has been met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, the August 2012 VA C&P examination constitutes competent and uncontroverted medical opinion that the Veteran's claimed disabilities are not related to service.  As this opinion was provided following review of the claims and examination of the Veteran, and included a rationale for the opinion provided, the Board affords this opinion a high degree of probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

In addition to the medical evidence above the Board has considered the Veteran's account to the VA clinician in January 2002 of hearing loss "since military service."  The full text of the entry in January 2002 is, "Patient complains of CONSTANT COLD SYMPTOMS.  RUNING [sic] NOSE AND COLD.  HEARING LOSS SINCE SERVICE.  NOT CONECTED [sic] TO SERVICE."  The ambiguous phrase "hearing loss since service" can be construed to generally mean hearing   loss that became manifest at some point after military service or to specifically mean hearing loss that has been present ever since discharge from service.  The immediate qualifier that hearing loss is not connected to service indicates that the Veteran's statement was not construed at the time to be an assertion of continuous symptoms ever since separation from service.  Further, the Veteran was not pursuing entitlement to service connection at the time the statement was made,    and did not submit a claim for service connection for hearing loss until another     10 years had passed.  During the course of the present claim for service connection the Veteran has not asserted that he had hearing loss or tinnitus continuously since separation from service or the presumptive period.  Thus, in context, the Veteran's statement in January 2002 does not demonstrate a chronic disability subject to service connection under 38 C.F.R. § 3.309(a).

By submitting a claim for service connection the Veteran has demonstrated his personal belief that the claimed hearing loss and tinnitus are somehow related to service.  However, as shown by the VA audiologist the Veteran has risk factors that include aging and occupational noise exposure.  Accordingly, the etiology of his hearing loss and tinnitus is a complex medical question that is not within the Veteran's competence.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Board assigns higher probative value to the opinion of the VA examiner.
               
In sum, there is no competent and probative evidence of hearing loss and tinnitus in in service or for many years thereafter.  Moreover, uncontroverted medical opinion of record states the claimed disabilities are not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for hearing loss and tinnitus is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.
  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


